Order issued September 25, 2012




                                             In   r[he

                                    Qtiiirt tif          iprah
                        !fiftIj Ji;trirt nf rxa at JaIIa

                                      No. 051 2-01271-CV


                        IN RE REG1NALI IX)NELL RICE, Relator


                                     Original Proceeding
                                     Collin Couiity, Texas


                                         ORDER
                        l3eh)re Justices Morris, Richter, and Lang—Miers

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceeding.




                                                     MAi71N RICHtEI
                                                     JUS11CE